The Chancellor.
This case was submitted on a motion to dissolve the injunction on the face of the bill.
That the complainant understood that the title which he was purchasing was of a doubtful and embarrassed character, is obvious from the condition of his bond. In the first place, he seems to have agreed to accept such title as Davis and others could make him by the 1st of July, 1836, with the liberty of returning the land to Hopson if they failed to make him a title, or of keeping the land, and, in the language of the bond, “take the chances of the government for a right and title to said land,” in which latter event his bond to Hopson for the payment of the money was still to be valid. This proves, demonstrably, that Allen knew that he was purchasing a matter of doubtful and hazardous speculation.
No principle can be better settled, or more consonant to sound morals, than that a party purchasing a defective title, with full knowledge on that subject, cannot afterwards avail himself of such *281defects, as a ground for relief against the payment of the purchase money. But apart from this view of the case, I am clearly of opinion that the judgment at law precludes the complainant from coming into this court. The two grounds upon which the bill rests, are—
First. The charge of fraud in the vendor; and,
Second. The allegation that the contract is void, being a sale made by a mere trespasser on the, land of the United States.
Fraud is equally cognizable at law as in equity. The only reason for coming hato a court of chancery in such cases, is for discovery, which is not asked in this case.
The other ground, to wit: the alleged illegality of the contract, was equally available at law. Courts of equity will decree void contracts to be delivered up, but, where they are sought to be enforced, courts of law may equally declare them void. This latter question was settled by this court, and afterwards by the High Court of Errors and Appeals, in the case of Green v. Robinson.
There is no reason whatever assigned why defence was not made at law.
The injunction must be dissolved without damages.